Case 1:19-cv-00849-WS-MU Document 15 Filed 05/29/20 Page 1 of 1              PageID #: 77




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA


LOTTIE THOMPSON-GROVES                  )
and BILLY GROVES,                       )
                                        )
      Plaintiffs,                       )
                                        ) CIVIL ACTION NO.          1:19-cv-849
                                        )
vs.                                     )
                                        )
COOPER RETAURANTS, INC.,                )
                                        )
       Defendant.                       )




                           STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1), Fed.R.Civ.P, the parties stipulate to the dismissal
of this action, with prejudice, each party to bear its own costs.


 /s/ Cecily L. Kaffer______                       /s/Cassie E. Taylor, with consent
 Cecily L. Kaffer (KAFFC5953)                     L. Landis Sexton
 clk@kullmanlaw.com                               Cassie E. Taylor
                                                  ADA Group, LLC
 Paul D. Myrick                                   4001 Carmichael Road, Ste. 570
 pdm@kullmanlaw.com                               Montgomery, Alabama 36106

 Anne Laurie McClurkin
 alm@kullmanlaw.com                               Attorneys for Plaintiffs

 The Kullman Firm, PLC
 Post Office Box 1287
 Mobile, Alabama 36633
 Telephone: (251) 432-1811

 Attorneys for Defendant
